Citation Nr: 0127391	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  95-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

Entitlement to a compensable rating for bilateral 
dermatophytosis of the feet.  

Entitlement to an effective date prior to January 6, 2000, 
for service connection for a left knee disorder, evaluated as 
10 percent disabling, and for a left foot disorder, evaluated 
as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
January 1995, that denied the claimed benefits.  The veteran 
initiated an appeal of that decision with a notice of 
disagreement (NOD) received in April 1995.  A statement of 
the case was issued in May 1995, and a substantive appeal was 
received in May 1995.  Hearings were conducted at the Board 
in January 1999 and August 2001.  

Several other issues were previously on appeal.  However, a 
Board decision in May 1999 decided those issues, so they no 
longer remain on appeal.  The only issue remaining for 
appellate consideration concerns a compensable rating for 
dermatophytosis of the feet.  

The Board notes that the veteran has testified at two 
personal hearings before the undersigned, in which he has 
referred to a skin disorder on his trunk, arms, and scalp, 
contending, apparently, that it is the same as the service-
connected dermatophytosis on his feet.  He has also 
complained of foot pain and numbness.  He further reported 
pertinent symptoms in that regard during a June 2000 VA 
dermatology examination, and the examiner noted pertinent 
clinical findings.  Service connection has not been 
established for a skin disability other than on the veteran's 
feet, although service connection has been established for a 
separate left foot disability.  To the extent that the 
veteran may be advancing claims regarding other disorders, 
his comments are referred to the RO for appropriate 
consideration.  

The issue relating to an effective date prior to January 6, 
2000, for service connection for a left knee disorder, 
evaluated 10 percent disabling, and for a left foot disorder, 
evaluated as 0 percent disabling, will be addressed in the 
Remand portion of this decision.  



FINDING OF FACT

Dermatophytosis of the feet is manifested by scaling of both 
feet in a moccasin-type distribution, near-constant itching, 
discolored and dystrophic toenails, and periodic interdigital 
maceration between the toes of both feet.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, bilateral 
dermatophytosis of the feet is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, Diagnostic 
Code 7813 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes three VA examination reports, as 
well as VA outpatient records and communications received 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant, or by his 
representative, as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant in this matter.

Further, the claimant has been notified of the applicable law 
and regulations which set forth the criteria for entitlement 
to a compensable rating for bilateral dermatophytosis of the 
feet.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case, and other 
communications from the RO have informed the claimant and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and its recent implementing regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
claimant in the development of the claim, and has notified 
the claimant of the information and evidence necessary to 
substantiate the claim.  Consequently, the case need not be 
referred to the claimant or the claimant's representative for 
further argument, as the Board's consideration of the new law 
and new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulations, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, supra.  In fact, the Court recently stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Factual background

Service connection for bilateral dermatophytosis of the feet, 
with a noncompensable evaluation, has been in effect for many 
years.  

A personal hearing was held at the RO before a Hearing 
Officer in August 1996.  The veteran testified regarding his 
various service-connected disabilities, and referred only 
generally to a rash (without noting its location), for which 
he indicated he had not sought treatment by a physician, but, 
rather, had treated himself with plain vinegar.  

A VA dermatological examination was conducted in May 1997.  
At that time, the veteran reported a bout in 1968 of what he 
called "jungle rot" on his feet.  He described his symptoms 
in 1968 as itching, burning, painful, and scaling feet that 
cleared completely after two weeks.  The May 1997 examiner 
indicated that there was still evidence of tinea, with 
scaling and slight maceration in the toe web spaces.  The 
scaling was mainly in a moccasin distribution, and there was 
also thickening of the smallest toenail on his left foot.  
The examiner's diagnoses included moccasin-type, dry tinea 
pedis.  

In January 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board in Washington, DC.  
He again provided testimony about his various service-
connected disabilities.  He testified primarily about his 
back and legs, particularly his knees.  The veteran also 
described pain and swelling, apparently in the area around 
his service-connected left shin shrapnel wounds.  In 
addition, he referred to a rash that he had on his scalp, 
trunk, and arms, as well as his feet, which he treated with 
vinegar.  (The rash on his scalp, trunk, and arms has been 
noted by examiners as being attributable to tinea versicolor; 
service connection for that disability has not been 
established.)  He did not otherwise describe any 
manifestations due to dermatophytosis on his feet.  

A September 1999 VA dermatology clinic record notes that the 
veteran had tinea pedis and onychomycosis; no clinical 
findings were reported.  Topical cream and lotion were 
prescribed.  

Another VA dermatology examination was conducted in December 
1999.  The veteran indicated at that time that he had been 
diagnosed with tinea pedis and onychomycosis in the past, but 
had only recently been treated with topical medications.  On 
examination, there was "moccasin scale with no interdigital 
maceration present" on both feet and thickening of his 
toenails, with discoloration and subungual debris 
bilaterally.  

In June 2000, the veteran again underwent a VA dermatology 
examination.  He told that examiner that he had had burning 
and itching throughout his lower legs since service.  On 
examination, there was scaling between the toes, with toe web 
maceration.  He also had dystrophic and yellow toenails.  In 
addition, the examiner described bilateral, anterior tibial 
areas of flat, irregularly-shaped, hyperpigmented spurs.  
There was hyperpigmentation and lichenification in both 
popliteal fossae, and both lower extremities had a rash.  The 
examiner's diagnoses included tinea pedis, onychomycosis, and 
probably mild atopic dermatitis.  

The veteran testified again at a personal hearing before the 
Board in Washington, DC, in August 2001.  As indicated 
previously, he described symptoms concerning skin problems 
throughout both of his legs.  (Moreover, the most recent VA 
examiner noted the presence of a rash on both of the 
veteran's lower legs.  The RO's attention has already been 
drawn to the veteran's comments and to that medical evidence, 
in the Introduction, above.  However, for purposes of this 
decision, the Board will focus on manifestations of his 
service-connected dermatophytosis of the feet.)

Regarding his feet, the veteran testified at the hearing that 
he would periodically get rashes on his feet which he treated 
with vinegar.  He also noted that sometimes the skin between 
his toes would crack, that there would be an odor, and that 
his smaller toenails would come off.  He complained that, 
when he arose in the morning, the bottoms of his feet would 
be so numb initially that he could not feel the floor and 
that he could not walk for at least 5 minutes until he 
accustomed himself to the situation.  In addition, the 
veteran reported that "every now and then" the skin of his 
feet would become scaly.  Also, he stated that he would have 
occasional pain in the instep of his feet (not on the soles).  
He described episodes of itching of his feet every night.  

Legal Analysis

Initially, the Board notes the veteran's representative's 
arguments at his most recent Board hearing regarding the 
adequacy of the June 2000 dermatological examination that was 
obtained pursuant to the Board's May 1999 Remand.  While the 
Remand stated that "the examiner should note whether the 
veteran's dermatophytosis exhibits exfoliation, exudation, or 
itching involving an exposed or extensive area; constant 
exudation or itching, extensive lesions or marked 
disfigurement; or a showing of ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations," that request was not intended as a 
checklist for the examiner's report.  It was merely intended 
as an indication as to what manifestations the examiner 
should look for and comment on, to the extent that any of 
them was found to be present.  

On reviewing the June 2000 examiner's report, it appears to 
reflect all pertinent manifestations, particularly as to the 
complaints that were reported by the veteran.  Regardless of 
whether or not the examiner had an opportunity to review the 
claims file at the time of the examination, she later 
submitted an addendum indicating that she had reviewed the 
file.  At that time, the examiner provided no change in the 
clinical findings or other comments which had been included 
the earlier report.  

Further, the record contains the reports of two other VA 
examinations in recent years, and the manifestations of the 
service-connected dermatophytosis reported by those examiners 
essentially duplicate those of the most recent examiner.  
There is no contradictory medical evidence.  

Therefore, the Board finds that the provisions of the May 
1999 Remand, as well as the provisions of the VCAA, have been 
substantially complied with; a further Remand would serve no 
useful purpose.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating this veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Dermatophytosis is to be rated on the basis of scars, 
disfigurement, etc., the extent of constitutional symptoms, 
and physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7813.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  DCs 7803, 7804, 
7805.  

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area, warrants 
a noncompensable rating.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent evaluation is warranted.  If there is exudation or 
itching constant, extensive lesions or marked disfigurement, 
a 30 percent rating is for assignment.  With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disorder is exceptionally 
repugnant, a 50 percent evaluation is warranted.  DC 7806.  

All three VA compensation examinations in recent years, May 
1997, September 1999, and June 2000, reflect essentially 
identical symptomatology and manifestations due to the 
veteran's service-connected dermatophytosis of the feet.  The 
clinical findings have included scaling, primarily on the 
soles of his feet (moccasin-type distribution), slight 
maceration between the toes, and discoloration and thickening 
of the toenails, although no interdigital maceration was 
present in September 1999.  

While the veteran has complained of a skin disorder in other 
areas, including his lower legs, and of foot pain and 
numbness, there is no medical evidence indicating that those 
disorders or manifestations are related to, or should be 
rated as part of, the service-connected dermatophytosis of 
the feet.  To the extent that those complaints might reflect 
separate claims for service connection or might be 
attributable to other service-connected disabilities, they 
have been referred to the RO, as noted above.  

The reported manifestations of the veteran's dermatophytosis 
do not strictly correlate with the criteria set forth in the 
diagnostic codes for evaluating scars.  There is no medical 
evidence that the veteran's feet are tender and painful, or 
that the skin is poorly nourished.  Nor is there any medical 
evidence at all that the dermatophytosis produces any 
significant functional impairment.  The veteran's 
manifestations more nearly approximate the criteria of 
DC 7806, for evaluating eczema, in that there is some scaling 
(analogous to exfoliation) and complaints of itching.  No 
examiner has commented that the disability was exceptionally 
repugnant.  Also, it is clear that the veteran's fungal 
infection is not on an exposed surface, nor does it involve 
an extensive area.  However, two of the three recent 
examinations showed some interdigital maceration between the 
toes.  Although not truly considered to be actual ulceration, 
maceration of the skin is a somewhat more severe 
manifestation than scaling.  Further, he has complained of 
near-constant itching.  The Board finds, however, that the 
degree of itching and the severity of the interdigital 
maceration do not reach the level of severity as contemplated 
for a 30 percent rating under DC 7806.  

The veteran has testified under oath on several occasions, 
and the undersigned appreciates his forthright testimony.  
Although the evidence does not preponderate in his favor, by 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the manifestations of his service-connected 
dermatophytosis of the feet more nearly approximate the 
criteria for a 10 percent rating, evaluating the disability 
primarily under Diagnostic Code 7806.  38 U.S.C.A. § 5107(b).  


ORDER

An increased rating to 10 percent disabling is granted for 
dermatophytosis of both feet, subject to the law and 
regulations governing the payment of monetary benefits.  


REMAND

As noted above, a rating decision in February 2001 granted 
service connection for a left knee disability, assigning a 10 
percent rating, and for a left foot disability, assigning a 
noncompensable rating.  Subsequently, communication was 
received from the veteran in February 2001 in which he 
expressed his disagreement with the effective dates that the 
RO had assigned for those grants of service connection.  In 
that communication, the veteran also indicated his desire for 
a personal hearing on those issues.  The record does not 
indicate that the RO has furnished the veteran with a 
statement of the case as to the above issues.

As the filing of a notice of disagreement places a claim in 
appellate status, the Court has held that, once an NOD has 
been filed, the requirement that the RO issue a statement of 
the case is a procedural matter requiring remand.  38 C.F.R. 
§ 19.26 (2001).  See Manlincon v. West, 12 Vet.App. 238 
(1999); see also Godfrey v. Brown, 5 Vet.App. 127, 132 
(1993).  Accordingly, a Remand is required so that the RO can 
prepare a statement of the case.

Therefore, this case as to those issues must be REMANDED for 
the following action:  

1.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case regarding the 
issues concerning entitlement to an 
effective date prior to January 6, 2000, 
for service connection for a left knee 
disorder and a left foot disorder, and 
should clarify the veteran's wishes 
regarding a personal hearing.  

2.  If, and only if, a timely substantive 
appeal is received regarding those 
issues, the RO should certify those 
issues to the Board for appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

